United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1801
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
David Carl Sagert,                       *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: September 23, 2008
                                  Filed: September 26, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       David Carl Sagert appeals the sentence the district court1 imposed after
revoking his supervised release. After reviewing the record and counsel’s brief, we
conclude that Sagert’s sentence is not unreasonable, see United States v. Tyson, 413
F.3d 824, 825 (8th Cir. 2005) (per curiam) (standard of review of revocation
sentences), because it is within the statutory limits of 18 U.S.C. § 3583(e)(3), and it
resulted from the district court’s consideration of appropriate factors under 18 U.S.C.
§ 3553(a), see United States v. Nelson, 453 F.3d 1004, 1006 (8th Cir. 2006) (appellate

      1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
court reviews revocation sentence to determine whether it is unreasonable in relation
to, inter alia, certain § 3553(a) factors).

      Accordingly, we grant counsel’s motion to withdraw, and we affirm.
                     ______________________________




                                         -2-